DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I, claims 1-13 and 15-20, in the reply filed on October 21, 2022 is acknowledged.
Claim 14 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "word lines" (claims 10 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: typographical errors. Changing "SbY4" to "Sby4" ([0012], line 4); "he" to "the" ([0032], line 1); "7" to "9" ([0049], line 1); "8" to "10" ([0050], line 1) and "9" to "11" ([0054], line 1), are suggested.
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-6, 12 and 13 are objected to because of the following informalities: 
i) a comma should be inserted after claim number (claims 3, 4 and 12).
ii) inconsistent terminology. Changing "the first and second electrodes" to "the first electrode and the second electrode" (claim 6, lines 2-3) is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the ferroelectric layers" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is also unclear whether said limitation is the same as or different from "a ferroelectric layer", as recited in claim 17.
The term "about" in claim 20 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 and 15-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0393224) in view of Lee et al. (2021/0035989).
Wang et al. show in Figs. 1B, 1C, 3 and related text:
As for claim 1, 7 and 8, a semiconductor chip 22, comprising: 
a semiconductor substrate 301 comprising first transistors 381, and the first transistors being field effect transistors; 
an interconnect structure M4-M8 disposed over the semiconductor substrate and electrically connected to the first transistors, the interconnect structure comprising stacked interlayer dielectric layers 303, interconnect wirings 310/6/349/25/39, and second transistors 382 embedded in the stacked interlayer dielectric layers; and 
memory devices 20 embedded in the stacked interlayer dielectric layers and electrically connected to the second transistors;
wherein at least one of the field effect transistors comprises: 
a gate electrode 372; 
a gate dielectric layer 370; 
a pair of spacer elements 377, wherein the gate electrode, the gate dielectric layer are disposed between the pair of spacer elements; and 
a source feature 374 and a drain feature 374 respectively disposed at opposite sides of the gate electrode.

As for claims 9 and 16, a semiconductor chip 22, comprising: 
a semiconductor substrate 301 comprising fin-type field effect transistors 381 ([0054], line 11), and at least one of the fin-type field effect transistors comprising: 
     a fin structure; 
     a gate stack 372/370/377 covering a portion of the fin structure; 
     epitaxial structures 374 disposed at opposite sides of the gate stack; 
an interconnect structure M4-M8 disposed on the semiconductor substrate and electrically connected to the fin-type field effect transistors, the interconnect structure comprising stacked interlayer dielectric layers 303 and interconnect wirings 310/6/349/25/390 embedded in the stacked interlayer dielectric layers; and 
a memory cell array 101A/101B embedded in the stacked interlayer dielectric layers, the memory cell array comprising driving transistors 382 and memory devices 20, and the memory devices being electrically connected the driving transistors through the interconnect wirings, 
wherein the gate stack of the at least one of the fin-type field effect transistors comprises: 
a gate electrode 370; and 
a gate dielectric layer 372 covering the portion of the fin structure.

As for claim 17, a semiconductor chip 22, comprising: 
a semiconductor substrate 301 comprising field effect transistors 381, at least one of the field effect transistors comprising a source feature 374, a drain feature 374, a gate electrode 370, a gate dielectric layer 372; 
an interconnect structure M4-M8 disposed on the semiconductor substrate and electrically connected to the field effect transistors, the interconnect structure comprising stacked interlayer dielectric layers 303 and interconnect wirings 310/6/349/25/390 embedded in the stacked interlayer dielectric layers; 
a memory cell array 101A/101B, comprising: 
     a driving circuit 382 comprising thin film transistors 35 embedded in the stacked interlayer dielectric layers; and 
     memory devices 20 embedded in the stacked interlayer dielectric layers and electrically connected to the thin film transistors through the interconnect wirings.
Wang et al. do not disclose the field effect transistors are negative capacitance field effect transistors (claims 1 and 17), at least one of the negative capacitance field effect transistor comprises a ferroelectric layer disposed between the gate electrode and the gate dielectric layer (claims 7 and 17); the ferroelectric layer is disposed between the pair of spacer elements (claim 7); the gate electrode is laterally spaced apart from the pair of spacer elements by first portions of the ferroelectric layer, the gate electrode is spaced apart from the gate dielectric layer by a second portion of the ferroelectric layer, and the first portions of the ferroelectric layer is disposed at opposite sides of the second portion of the ferroelectric layer (claim 8); the gate stack comprising a ferroelectric layer integrated therein (claim 9) and the gate electrode is spaced apart from the gate dielectric layer by the ferroelectric layer (claim 16).
Lee et al. teach in Figs. 2A, 2B and related text: 
As for claims 1, 7 and 17, a negative capacitance (fin-type) field effect transistor 100b comprising:
the ferroelectric layer disposed between the gate electrode 27 and the gate dielectric layer 21; and
the ferroelectric layer is disposed between the pair of spacer elements 30.

As for claim 8, the gate electrode is laterally spaced apart from the pair of spacer elements 30 by first portions of the ferroelectric layer, the gate electrode is spaced apart from the gate dielectric layer by a second portion of the ferroelectric layer, and the first portions of the ferroelectric layer is disposed at opposite sides of the second portion of the ferroelectric layer.

As for claim 9, a gate stack 20 comprising a ferroelectric layer 22 integrated therein.

As for claim 16, the gate electrode is spaced apart from the gate dielectric layer 21 by the ferroelectric layer.
Wang et al. and Lee et al. are analogous art because they are directed to field effect transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang et al. with the specified feature(s) of Lee et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use negative capacitance field effect transistors, layer, as a first transistors, as taught by Lee et al., at least one of the negative capacitance field effect transistor comprising a ferroelectric layer disposed between the gate electrode and the gate dielectric layer; the ferroelectric layer being disposed between the pair of spacer elements; the gate electrode being laterally spaced apart from the pair of spacer elements by first portions of the ferroelectric layer, the gate electrode being spaced apart from the gate dielectric layer by a second portion of the ferroelectric layer, and the first portions of the ferroelectric layer being disposed at opposite sides of the second portion of the ferroelectric layer; the gate stack comprising a ferroelectric layer integrated therein and the gate electrode being spaced apart from the gate dielectric layer by the ferroelectric layer, as taught by Lee et al., in Wang et al.'s device, in order to reduce supply voltage and improve the performance of the device.

As for claims 2 and 11, the combined device shows the second (driving) transistors are embedded in a first interlayer dielectric layer 303 of M5 among the stacked interlayer dielectric layers, the memory devices are embedded in a second interlayer dielectric layer 303 of M7 among the stacked interlayer dielectric layers, and the second interlayer dielectric layer covers the first interlayer dielectric layer (Wang: Fig. 3).

As for claims 3, 4 and 12, the combined device shows comprising a dielectric layer 303 of M1 covering the first transistors; and
a buffer layer 304 (layer between M1 and M2) covering the dielectric layer, wherein the interconnect structure and the second transistors are disposed on the buffer layer (Wang: Fig. 3).

As for claims 5 and 13, the combined device shows the second transistors comprise thin film transistors disposed on the buffer layer (Wang: Fig. 3; [0042]).

As for claim 6, the combined device shows each of the memory devices comprises a first electrode 360, a second electrode 361 and a storage layer 362 between the first and second electrodes (Wang: Fig. 3).

As for claim 10, the combined device shows the memory cell array comprises word lines 10, bit lines 6, the driving transistors and the memory devices, the memory devices are electrically connected the word lines, and sources of the driving transistors are electrically connected to the bit lines (Wang: Figs. 2-3).

As for claim 15, the combined device shows the driving transistors comprise thin film transistors having respective gate insulating patterns (Wang: Fig. 3).

As for claim 18, the combined device shows the driving circuit comprises word lines 10, bit lines 6, and the thin film transistors having oxide semiconductor channel layers 302, the memory devices are electrically connected the word lines, and sources of the thin film transistors are electrically connected to the bit lines (Wang: Fig. 3).

As for claims 19 and 20, Wang et al. and Lee et al. disclosed substantially the entire claimed invention, as applied to claim 17 above, except a thickness of the ferroelectric layer is substantially equal to or less than a thickness of the gate dielectric layer (claim 19); and a thickness ratio of the ferroelectric layers and the gate dielectric layer ranges from about 0.1 to about 1 (claim 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a thickness of the ferroelectric layer being substantially equal to or less than a thickness of the gate dielectric layer; and a thickness ratio of the ferroelectric layers and the gate dielectric layer ranging from about 0.1 to about 1, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811